DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa [U.S. Pub. No. 2014/0253277] in view of Fujii et al. [JP 2001-217126].
Regarding Claim 1, Takezawa shows an inductor (Fig. 10 with teachings from Figs. 1-2) comprising:
a body (see Figs. 10 and 2) in which a plurality of insulating layers (16d-16k) on which a plurality of coil patterns (18a-18d and 19a-19d) are respectively disposed are stacked (see Figs. 10 and 2); and

wherein a coil (L) includes the plurality of coil patterns (18a-18d and 19a-19d) connected to each other by coil connecting portions (v1-v10 or v21-v32), each of opposing ends of the plurality of coil patterns being connected to one of the first and second external electrodes (see Figs. 10 and 2, each of opposing ends of elements 18a-18d and 19a-19d being connected to one of elements 14a, 14b) through a coil lead portion (25a-25h or 35a-35h) extending between a respective opposing end of the plurality of coil patterns (see Figs. 10 and 2) and a respective one of the first and second external electrodes (see Figs. 10 and 2),
the plurality of coil patterns include first coil patterns (18a, 19d) respectively as outermost coil patterns of the plurality of coil patterns (see Figs. 10 and 2), and second coil patterns (two of elements 18b-18d and 19a-19c) disposed between the first coil patterns (see Figs. 10 and 2),
the second coil patterns are connected in parallel (elements 18c, 18d of elements 21c, 21d are connected in parallel, elements 19a, 19b of elements 26a, 26b are connected in parallel, Paragraphs [0042], [0060]).
Takezawa does not explicitly show at least one of gaps between the second coil patterns is greater than a gap between other remaining second coil patterns.
Fujii et al. shows an inductor (Figs. 8 and 12 and Fig. 10) teaching and suggesting at least one of gaps (one element d2) between the second coil patterns (turns 3 to 4) is greater than a gap (another element d2) between other remaining second coil patterns (turns 2 to 3, Paragraph [0041]).

Regarding Claim 2, Takezawa shows pattern shapes of at least two of the second coil patterns (elements 18c, 18d or elements 19a, 19b) are the same (Paragraph [0042]).
Regarding Claim 3, Takezawa shows the second coil patterns (18b or 19c) adjacent to the first coil patterns (18a or 19d) have a pattern shape different from that of the first coil patterns (see Fig. 10, element 18b have element 52b and element 19c have element 58c different from element 18a or 19d).
Regarding Claim 4, Takezawa shows the plurality of coil patterns (18a-18d and 19a-19d) are stacked to be perpendicular to a board mounting surface (see Figs. 1-2 and 10, Paragraph [0022]).
Regarding Claim 6, Fujii et al. shows gaps (d2) between the second coil patterns increase toward a central portion of the body from the outermost side of the body (see Fig. 12, Paragraph [0041]).
Regarding Claim 16, Takezawa shows a dummy electrode (elements 35a-35d and 25e-h can be considered as dummy electrodes) disposed on each of the plurality of insulating layers (16d-16k, see Figs. 10 and 2), on which one of the plurality of coil patterns (18a-18d and 19a-19d) is disposed (see Figs. 10 and 2),
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Fujii et al. as applied to claim 1 above, and further in view of Sugiyama et al. [U.S. Pub. No. 2010/0109829].
Regarding Claim 3, Takezawa in view of Fujii et al. shows the claimed invention as applied above.
In addition, Sugiyama et al. shows the second coil patterns (18b, 18k) adjacent to the first coil patterns (18a, 18l) have a pattern shape different from that of the first coil patterns (see Fig. 2, Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second coil patterns adjacent to the first coil patterns have a pattern shape different from that of the first coil patterns as taught by Sugiyama et al. for the device as disclosed by Takezawa in view of Fujii et al. to obtain desirable inductance value while achieving large current capacity and reductions in resonant frequency (Paragraph [0013]).
Moreover, the second coil patterns adjacent to the first coil patterns have a pattern shape different from that of the first coil patterns would have been an obvious design choice based on design requirements.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Fujii et al. as applied to claim 1 above, and further in view of Im et al. [U.S. Pub. No. 2015/0371754].
Regarding Claim 4, Takezawa in view of Fujii et al. shows the claimed invention as applied above.
In addition, Im et al. shows an inductor (Figs. 4-6 and 8) teaching and suggesting the plurality of coil patterns (21) are stacked to be perpendicular to a board mounting surface (Paragraph [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of coil patterns are stacked to be perpendicular to a board mounting surface as taught by Im et al. for the device as disclosed by Takezawa in view of Fujii et al. to obtain desirable inductance value.
Moreover, the plurality of coil patterns are stacked to be perpendicular to a board mounting surface would have been an obvious design choice based on design requirements.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Fujii et al. as applied to claim 1 above, and further in view of Tokuda et al. [JP 11-097244].
Regarding Claim 5, Takezawa in view of Fujii et al. shows the claimed invention as applied above but does not show a greater gap among gaps between the second coil 
Tokuda et al. shows a laminated inductor (Figs. 1-6) teaching and suggesting a greater gap (D) among gaps (d, D) between the second coil patterns (11, 13 or 41, 43) is a gap between one of parallelly connected second coil patterns (11 or 41) and another of parallelly connected second coil patterns adjacent thereto (13 or 43, see Figs. 1-6, Paragraphs [0012]-[0013]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a greater gap among gaps between the second coil patterns is a gap between one of parallelly connected second coil patterns and another of parallelly connected second coil patterns adjacent thereto as taught by Tokuda et al. for the device as disclosed by Takezawa in view of Fujii et al. to reduce stray capacitance and obtain good high frequency characteristics (Paragraph [0013]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Fujii et al. as applied to claim 1 above, and further in view of Park et al. [U.S. Pub. No. 2017/0133142].
Regarding Claim 17, Fujii et al. shows a dummy insulating layer (11a or 11b) disposed between two of the plurality of insulating layers (11, see Fig. 4).
Takezawa in view of Fujii et al. does not explicitly show among the dummy insulating layer and the plurality of insulating layers, the coil connecting portions respectively penetrate only in the plurality of insulating layers.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dummy insulating layer disposed between two of the plurality of insulating layers, wherein among the dummy insulating layer and the plurality of insulating layers, the coil connecting portions respectively penetrate only in the plurality of insulating layers as taught by Park et al. for the device as disclosed by Takezawa in view of Fujii et al. to obtain a separation layer to prevent interference (Paragraph [0055]).

Claims 1-5, 7-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa [U.S. Pub. No. 2014/0253277] in view of Tokuda et al. [JP 11-097244].
Regarding Claim 1, Takezawa shows an inductor (Fig. 10 with teachings from Figs. 1-2) comprising:
a body (see Figs. 10 and 2) in which a plurality of insulating layers (16d-16k) on which a plurality of coil patterns (18a-18d and 19a-19d) are respectively disposed are stacked (see Figs. 10 and 2); and

wherein a coil (L) includes the plurality of coil patterns (18a-18d and 19a-19d) connected to each other by coil connecting portions (v1-v10 or v21-v32), each of opposing ends of the plurality of coil patterns being connected to one of the first and second external electrodes (see Figs. 10 and 2, each of opposing ends of elements 18a-18d and 19a-19d being connected to one of elements 14a, 14b) through a coil lead portion (25a-25h or 35a-35h) extending between a respective opposing end of the plurality of coil patterns (see Figs. 10 and 2) and a respective one of the first and second external electrodes (see Figs. 10 and 2),
the plurality of coil patterns include first coil patterns (18a, 19d) respectively as outermost coil patterns of the plurality of coil patterns (see Figs. 10 and 2), and second coil patterns (two of elements 18b-18d and 19a-19c) disposed between the first coil patterns (see Figs. 10 and 2),
the second coil patterns are connected in parallel (elements 18c, 18d of elements 21c, 21d are connected in parallel, elements 19a, 19b of elements 26a, 26b are connected in parallel, Paragraphs [0042], [0060]).
Takezawa does not explicitly show at least one of gaps between the second coil patterns is greater than a gap between other remaining second coil patterns.
Tokuda et al. shows a laminated inductor (Figs. 1-6) teaching and suggesting at least one of gaps (D) between the second coil patterns (between elements 11 and 13 or between elements 41, 43) is greater than a gap (d) between other remaining second coil patterns (11 or 13, Paragraphs [0012]-[0013]).

Regarding Claim 2, Takezawa shows pattern shapes of at least two of the second coil patterns (elements 18c, 18d or elements 19a, 19b) are the same (Paragraph [0042]).
Regarding Claim 3, Takezawa shows the second coil patterns (18b or 19c) adjacent to the first coil patterns (18a or 19d) have a pattern shape different from that of the first coil patterns (see Fig. 10, element 18b have element 52b and element 19c have element 58c different from element 18a or 19d).
Regarding Claim 4, Takezawa shows the plurality of coil patterns (18a-18d and 19a-19d) are stacked to be perpendicular to a board mounting surface (see Figs. 1-2 and 10, Paragraph [0022]).
Regarding Claim 5, Tokuda et al. shows a greater gap (D) among gaps (d, D) between the second coil patterns (11, 13 or 41, 43) is a gap between one of parallelly connected second coil patterns (11 or 41) and another of parallelly connected second coil patterns adjacent thereto (13 or 43, see Figs. 1-6, Paragraphs [0012]-[0013]).
Regarding Claim 7, Takezawa shows an inductor (Fig. 10 with teachings from Figs. 1-2) comprising:

first (14a) and second (14b) external electrodes disposed on an external surface of the body (see Fig. 1),
wherein a coil (L) includes the plurality of coil patterns (18a-18d and 19a-19d) connected to each other by coil connecting portions (v1-v10 or v21-v32), each of opposing ends of the plurality of coil patterns being connected to one of the first and second external electrodes (see Figs. 10 and 2, each of opposing ends of elements 18a-18d and 19a-19d being connected to one of elements 14a, 14b) through a coil lead portion (25a-25h or 35a-35h) extending between a respective opposing end of the plurality of coil patterns (see Figs. 10 and 2) and a respective one of the first and second external electrodes (see Figs. 10 and 2),
the plurality of coil patterns include first coil patterns (18a, 19d) respectively as outermost coil patterns of the plurality of coil patterns (see Figs. 10 and 2), and second coil patterns (two of elements 18b-18d and 19a-19c) disposed between the first coil patterns (see Figs. 10 and 2),
the second coil patterns are connected in parallel (elements 18c, 18d of elements 21c, 21d are connected in parallel, elements 19a, 19b of elements 26a, 26b are connected in parallel, Paragraphs [0042], [0060]).
Takezawa does not explicitly disclose a dummy insulating layer without a coil pattern is disposed between two of the second coil patterns.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dummy insulating layer without a coil pattern is disposed between two of the second coil patterns as taught by Tokuda et al. for the device as disclosed by Takezawa to increase the distance between coil conductors to reduce stray capacitance and obtain good high frequency characteristics (Paragraph [0023], [0013]).
Regarding Claim 8, Takezawa shows pattern shapes of at least two of the second coil patterns (elements 18c, 18d or elements 19a, 19b) connected in parallel (Paragraphs [0042], [0060]) are the same (Paragraph [0042]).
Regarding Claim 9, Takezawa shows the second coil patterns (18b or 19c) adjacent to the first coil patterns (18a or 19d) have a pattern shape different from that of the first coil patterns (see Fig. 10, element 18b have element 52b and element 19c have element 58c different from element 18a or 19d).
Regarding Claim 10, Takezawa shows the plurality of coil patterns (18a-18d and 19a-19d) are stacked to be perpendicular to a board mounting surface (see Figs. 1-2 and 10, Paragraph [0022]).
Regarding Claim 11, Tokuda et al. shows at least one gap (D) among gaps (d, D) between the second coil patterns (between elements 11, 13 or between elements 41, 43) is larger than gaps (d) between other remaining second coil patterns (see Figs. 1-6, Paragraphs [0012]-[0013]).

Regarding Claims 14 and 16, Takezawa shows a dummy electrode (elements 35a-35d and 25e-h can be considered as dummy electrodes) disposed on each of the plurality of insulating layers (16d-16k, see Figs. 10 and 2), on which one of the plurality of coil patterns (18a-18d and 19a-19d) is disposed (see Figs. 10 and 2),
wherein the dummy electrode (elements 35a-35d and 25e-h) is spaced apart from the plurality of coil patterns (18a-18d and 19a-19d, see Figs. 10 and 2) and is connected to one of the first and second external electrodes (14a, 14b, see Fig. 1).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Tokuda et al. as applied to claims 1 and 7 above, and further in view of Sugiyama et al. [U.S. Pub. No. 2010/0109829].
Regarding Claim 3, Takezawa in view of Fujii et al. shows the claimed invention as applied above.
In addition, Sugiyama et al. shows the second coil patterns (18b, 18k) adjacent to the first coil patterns (18a, 18l) have a pattern shape different from that of the first coil patterns (see Fig. 2, Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second coil patterns adjacent to the first coil patterns have a pattern shape different from that of the first coil patterns 
Moreover, the second coil patterns adjacent to the first coil patterns have a pattern shape different from that of the first coil patterns would have been an obvious design choice based on design requirements.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Tokuda et al. as applied to claims 1 and 7 above, and further in view of Im et al. [U.S. Pub. No. 2015/0371754].
Regarding Claims 4 and 10, Takezawa in view of Tokuda et al. shows the claimed invention as applied above.
In addition, Im et al. shows an inductor (Figs. 4-6 and 8) teaching and suggesting the plurality of coil patterns (21) are stacked to be perpendicular to a board mounting surface (Paragraph [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of coil patterns are stacked to be perpendicular to a board mounting surface as taught by Im et al. for the device as disclosed by Takezawa in view of Tokuda et al. to obtain desirable inductance value.
Moreover, the plurality of coil patterns are stacked to be perpendicular to a board mounting surface would have been an obvious design choice based on design requirements.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Tokuda et al. as applied to claims 1, 7, and 11 above, and further in view of Fujii et al. [JP 2001-217126].
Regarding Claims 6 and 13, Takezawa in view of Tokuda et al. shows the claimed invention as applied above but does not show gaps between the second coil patterns increase toward a central portion of the body from the outermost side of the body.
Fujii et al. shows gaps (d2) between the second coil patterns increase toward a central portion of the body from the outermost side of the body (see Fig. 12, Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have gaps between the second coil patterns increase toward a central portion of the body from the outermost side of the body as taught by Fujii et al. for the device as disclosed by Takezawa in view of Tokuda et al. to reduce high-frequency resistance value of the coil and improve Q value (Paragraph [0041]).

Claims 7-11, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa [U.S. Pub. No. 2014/0253277] in view of Park et al. [U.S. Pub. No. 2017/0133142].
Regarding Claim 7, Takezawa shows an inductor (Fig. 10 with teachings from Figs. 1-2) comprising:

first (14a) and second (14b) external electrodes disposed on an external surface of the body (see Fig. 1),
wherein a coil (L) includes the plurality of coil patterns (18a-18d and 19a-19d) connected to each other by coil connecting portions (v1-v10 or v21-v32), each of opposing ends of the plurality of coil patterns being connected to one of the first and second external electrodes (see Figs. 10 and 2, each of opposing ends of elements 18a-18d and 19a-19d being connected to one of elements 14a, 14b) through a coil lead portion (25a-25h or 35a-35h) extending between a respective opposing end of the plurality of coil patterns (see Figs. 10 and 2) and a respective one of the first and second external electrodes (see Figs. 10 and 2),
the plurality of coil patterns include first coil patterns (18a, 19d) respectively as outermost coil patterns of the plurality of coil patterns (see Figs. 10 and 2), and second coil patterns (two of elements 18b-18d and 19a-19c) disposed between the first coil patterns (see Figs. 10 and 2),
the second coil patterns are connected in parallel (elements 18c, 18d of elements 21c, 21d are connected in parallel, elements 19a, 19b of elements 26a, 26b are connected in parallel, Paragraphs [0042], [0060]).
Takezawa does not explicitly disclose a dummy insulating layer without a coil pattern is disposed between two of the second coil patterns.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dummy insulating layer without a coil pattern is disposed between two of the second coil patterns as taught by Park et al. for the device as disclosed by Takezawa to obtain a separation layer to prevent interference (Paragraph [0055]).
Regarding Claim 8, Takezawa shows pattern shapes of at least two of the second coil patterns (elements 18c, 18d or elements 19a, 19b) connected in parallel (Paragraphs [0042], [0060]) are the same (Paragraph [0042]).
Regarding Claim 9, Takezawa shows the second coil patterns (18b or 19c) adjacent to the first coil patterns (18a or 19d) have a pattern shape different from that of the first coil patterns (see Fig. 10, element 18b have element 52b and element 19c have element 58c different from element 18a or 19d).
Regarding Claim 10, Takezawa shows the plurality of coil patterns (18a-18d and 19a-19d) are stacked to be perpendicular to a board mounting surface (see Figs. 1-2 and 10, Paragraph [0022]).
Regarding Claim 11, Park et al. shows at least one gap (thickness of element 150 is one gap) among gaps (thickness of elements 110-140 and 160-190 are the other gaps) between the second coil patterns (see Fig. 3) is larger than gaps between other 
Regarding Claim 14, Takezawa shows a dummy electrode (elements 35a-35d and 25e-h can be considered as dummy electrodes) disposed on each of the plurality of insulating layers (16d-16k, see Figs. 10 and 2), on which one of the plurality of coil patterns (18a-18d and 19a-19d) is disposed (see Figs. 10 and 2),
wherein the dummy electrode (elements 35a-35d and 25e-h) is spaced apart from the plurality of coil patterns (18a-18d and 19a-19d, see Figs. 10 and 2) and is connected to one of the first and second external electrodes (14a, 14b, see Fig. 1).
Regarding Claim 15, Park et al. shows among the dummy insulating layer (150) and the plurality of insulating layers (130, 170), the coil connecting portions (322, 340) respectively penetrate only in the plurality of insulating layers (see Fig. 3, Paragraph [0055], elements 322, 340 penetrate only in elements 130, 170 and not element 150).
Regarding Claim 18, Takezawa shows an inductor (Fig. 10 with teachings from Figs. 1-2) comprising:
a body (see Figs. 10 and 2) in which a plurality of insulating layers (16d-16k) on which a plurality of coil patterns (18a-18d and 19a-19d) are respectively disposed are stacked (see Figs. 10 and 2); and
first (14a) and second (14b) external electrodes disposed on an external surface of the body (see Fig. 1), 
wherein a coil (L) includes the plurality of coil patterns (18a-18d and 19a-19d) connected to each other by coil connecting portions (v1-v10 or v21-v32),

the plurality of coil patterns include first coil patterns (18a, 19d) respectively as outermost coil patterns of the plurality of coil patterns (see Figs. 10 and 2), and second coil patterns (two of elements 18b-18d and 19a-19c) disposed between the first coil patterns (see Figs. 10 and 2),
the second coil patterns are connected in parallel (elements 18c, 18d of elements 21c, 21d are connected in parallel, elements 19a, 19b of elements 26a, 26b are connected in parallel, Paragraphs [0042], [0060]).
Takezawa does not show the body including a dummy insulating layer disposed between two of the plurality of insulating layers and among the dummy insulating layer and the plurality of insulating layers, the coil connecting portions respectively penetrate only in the plurality of insulating layers.
Park et al. shows a device (Figs. 1-3) teaching and suggesting a dummy insulating layer (150, see Fig. 3, Paragraph [0040]) disposed between two of the plurality of insulating layers (130, 170) and among the dummy insulating layer (150) and the plurality of insulating layers (130, 170), the coil connecting portions (322, 340) respectively penetrate only in the plurality of insulating layers (see Fig. 3, Paragraph [0055], elements 322, 340 penetrate only in elements 130, 170 and not element 150).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the body including a dummy 
Regarding Claim 19, Park et al. shows one of gaps (thickness of element 150 is one gap) between the second coil patterns (230, 240, 250, 260, see Fig. 3) is greater than a gap (thickness of elements 110-140 and 160-190 have a gap in between adjacent elements) between other remaining second coil patterns (see Fig. 3, Paragraphs [0055], element 150 is thicker than elements 110-140 and 160-190 so that the gap of element 150 is greater).
Regarding Claim 20, Takezawa shows a dummy electrode (elements 35a-35d and 25e-h can be considered as dummy electrodes) disposed on each of the plurality of insulating layers (16d-16k, see Figs. 10 and 2), on which one of the plurality of coil patterns (18a-18d and 19a-19d) is disposed (see Figs. 10 and 2),
wherein the dummy electrode (elements 35a-35d and 25e-h) is spaced apart from the plurality of coil patterns (18a-18d and 19a-19d, see Figs. 10 and 2) and is connected to one of the first and second external electrodes (14a, 14b, see Fig. 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Park et al. as applied to claim 7 above, and further in view of Sugiyama et al. [U.S. Pub. No. 2010/0109829].

In addition, Sugiyama et al. shows the second coil patterns (18b, 18k) adjacent to the first coil patterns (18a, 18l) have a pattern shape different from that of the first coil patterns (see Fig. 2, Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second coil patterns adjacent to the first coil patterns have a pattern shape different from that of the first coil patterns as taught by Sugiyama et al. for the device as disclosed by Takezawa in view of Park et al. to obtain desirable inductance value while achieving large current capacity and reductions in resonant frequency (Paragraph [0013]).
Moreover, the second coil patterns adjacent to the first coil patterns have a pattern shape different from that of the first coil patterns would have been an obvious design choice based on design requirements.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Park et al. as applied to claim 7 above, and further in view of Im et al. [U.S. Pub. No. 2015/0371754].
Regarding Claim 10, Takezawa in view of Park et al. shows the claimed invention as applied above.
Im et al. shows an inductor (Figs. 4-6 and 8) teaching and suggesting the plurality of coil patterns (21) are stacked to be perpendicular to a board mounting surface (Paragraph [0057]).

Moreover, the plurality of coil patterns are stacked to be perpendicular to a board mounting surface would have been an obvious design choice based on design requirements.

Claims 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Park et al. as applied to claims 7 and 18 above, and further in view of Tokuda et al. [JP 11-097244].
Regarding Claim 11, Takezawa in view of Park et al. shows the claimed invention as applied above.
In addition, Tokuda et al. shows at least one gap (D) among gaps (d, D) between the second coil patterns (between elements 11, 13 or between elements 41, 43) is larger than gaps between other remaining second coil patterns (see Figs. 1-6, Paragraphs [0012]-[0013]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one gap among gaps between the second coil patterns is larger than gaps between other remaining second coil patterns as taught by Tokuda et al. for the device as disclosed by Takezawa 
Regarding Claim 12, Takezawa in view of Park et al. shows the claimed invention as applied above but does not show a greater gap among gaps between the second coil patterns is a gap between one of parallelly connected second coil patterns and another of parallelly connected second coil patterns adjacent thereto.
Tokuda et al. shows a greater gap (D) among gaps (d, D) between the second coil patterns (11, 13 or 41, 43) is a gap between one of parallelly connected second coil patterns (11 or 41) and another of parallelly connected second coil patterns adjacent thereto (13 or 43, see Figs. 1-6, Paragraphs [0012]-[0013]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a greater gap among gaps between the second coil patterns is a gap between one of parallelly connected second coil patterns and another of parallelly connected second coil patterns adjacent thereto as taught by Tokuda et al. for the device as disclosed by Takezawa in view of Park et al. to reduce stray capacitance and obtain good high frequency characteristics (Paragraph [0023], [0013]).
Regarding Claim 19, Takezawa in view of Park et al. shows the claimed invention as applied above.
In addition, Tokuda et al. shows one of gaps (D) between the second coil patterns (between elements 11, 13 or between elements 41, 43) is greater than a gap (d) between other remaining second coil patterns (see Figs. 1-6, Paragraphs [0012]-[0013]).
.

Claims 11, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Park et al. as applied to claims 7 and 18 above, and further in view of Fujii et al. [JP 2001-217126].
Regarding Claim 11, Takezawa in view of Park et al. shows the claimed invention as applied above.
Fujii et al. shows a device (Figs. 8 and 12) teaching and suggesting at least one gap (turns 3 to 4) among gaps between the second coil patterns (3) is larger than gaps (turns 2 to 3 or turns 4 to 5) between other remaining second coil patterns (see Fig. 12, Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to at least one gap among gaps between the second coil patterns is larger than gaps between other remaining second coil patterns as taught by Fujii et al. for the device as disclosed by Takezawa in view of Park et al. to reduce high-frequency resistance value of the coil and improve Q value (Paragraph [0041]).

Fujii et al. shows gaps (d2) between the second coil patterns increase toward a central portion of the body from the outermost side of the body (see Fig. 12, Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have gaps between the second coil patterns increase toward a central portion of the body from the outermost side of the body as taught by Fujii et al. for the device as disclosed by Takezawa in view of Park et al. to reduce high-frequency resistance value of the coil and improve Q value (Paragraph [0041]).
Regarding Claim 19, Takezawa in view of Park et al. shows the claimed invention as applied above.
In addition, Fujii et al. shows one of gaps (turns 3 to 4) between the second coil patterns (3) is greater than a gap (turns 2 to 3 or turns 4 to 5) between other remaining second coil patterns (see Fig. 12, Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have one of gaps between the second coil patterns is greater than a gap between other remaining second coil patterns as taught by Fujii et al. for the device as disclosed by Takezawa in view of Park et al. to reduce high-frequency resistance value of the coil and improve Q value (Paragraph [0041]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takezawa [JP 2014-175383] shows an electronic component in Fig. 10 having a coil includes the plurality of coil patterns connected to each other by coil connecting portions, each of opposing ends of the plurality of coil patterns being connected to one of the first and second external electrodes through a coil lead portion extending between a respective opposing end of the plurality of coil patterns and a respective one of the first and second external electrodes, the plurality of coil patterns include first coil patterns respectively as outermost coil patterns of the plurality of coil patterns, and second coil patterns disposed between the first coil patterns, the second coil patterns are connected in parallel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837